DETAILED ACTION
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 includes reference to claim 1, which is now cancelled.  See the 4th to last line of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al, US 2016/0186699 [Fukui].
Regarding claim 3, with reference to figures 1-6, Fukui discloses a method for controlling the internal pressure of an operating liquid container (14) of a motor vehicle (12), having the following method steps of:10 
determining an internal pressure of the operating liquid container by means of a pressure sensor (34) arranged in an operating liquid container interior (see figure 1);
comparing the determined internal pressure with 15 a predetermined maximum internal pressure by means of an electronic control device (paragraphs 29, 30);
outputting an opening signal (paragraph 40) from the control device to a vent valve (28) that is arranged in a vent line (16) or between the operating liquid 20 container interior and the vent line, wherein the vent line fluidically connects the operating liquid container interior to the atmosphere (via canister 44 and vent pipe 20) when the determined internal pressure is equal to the maximum internal pressure or above the 25 maximum internal pressure;
and transferring the vent valve into an open position (paragraph 40), in which the operating liquid container interior is fluidically connected to the atmosphere by means of the vent valve, when 30 the opening signal is received (see also paragraphs 42-48),
See at least paragraphs 26-57.
Fukui does not explicitly disclose an atmospheric pressure sensor and using a differential pressure based on the tank pressure and the atmospheric pressure. Fukui bases the tank pressure relative to the atmospheric pressure, which is understood to change (see paragraph 52). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an atmospheric pressure sensor to account for changes in the vehicle operating environment and to use a differential pressure since a differential pressure is a known alternative to gauge pressure in certain settings and are particularly useful in dynamic pressure situations where pressure is not constant.
Regarding claim 4, Fukui further discloses wherein the method is characterized by the following features of: comparing the determined internal pressure with a predetermined minimum internal pressure by means 35 of the electronic control device 
While Fukui lacks the claimed differential pressure, for the reasons presented above regarding claim 3, substituting differential pressure for gauge pressure would yield wherein the method is characterized by the following features of: comparing the determined differential pressure with a predetermined minimum differential pressure by means 35 of the electronic control device, outputting an opening signal from the control device to the vent valve when the determined differential pressure is equal to the minimum 2 P70588WOdifferential pressure or below the minimum differential pressure, and transferring the vent valve into the open position in which the operating liquid 5 container interior is fluidically connected to the atmosphere by means of the vent valve, when the opening signal is received.
Regarding claim 5, Fukui does not explicitly disclose that the valve is gradually opened.  However, since the valve cannot open instantaneously, it necessarily opens gradually as it moves from fully closed to the opened position commanded by the controller.
Regarding claim 6, Fukui further discloses determining whether a regenerating valve (30) arranged in a flushing line (18) or between a flushing connection of an adsorption filter (44) and the flushing line is in an open 30 position, wherein the flushing 
Regarding claim 7, Fukui further discloses at least one operating liquid container; at least one pressure sensor arranged in an operation liquid container interior for determining an internal pressure of the operating liquid container interior; a vent line that fluidically connects the operating liquid container interior to the atmosphere; an electrically actuable vent valve that is arranged in the vent line or between the operating liquid container interior and the vent line and is actuable between an open position, in which the operating liquid container interior is fluidically connected to the atmosphere, and a closed position, in which the operating liquid container interior is fluidically separated from the atmosphere by means of the vent valve; and an electronic control device that is connected to the pressure sensor and the vent valve via a data line and is configured to carry out a method as claimed in [claims 1 or] claim 3.  
The limitation “wherein the operating liquid container system has an ambient pressure sensor for determining an ambient pressure of the operating liquid container and the controller is configured to carry out a method as claimed in claim 3” is addressed above with respect to claim 3.
Regarding claim 9, Fukui further discloses the operating liquid container system has an adsorption filter (44) that is fluidically connected to the vent line by means of an inlet connection and to the atmosphere by means of an outlet 5 connection, and the electronic control device is configured to carry out the method as claimed in claim 6.
Regarding claim 10, Fukui further discloses the operating liquid container system has an overpressure protection valve (48) that is arranged in the vent line or between the operating 15 liquid container interior and the vent line, the overpressure protection valve is movable between an open position, in which gas exchange is allowed by the overpressure protection valve, 20 and a closed position, in which gas exchange is prevented by the overpressure protection valve; the overpressure protection valve is in its closed position when the internal pressure in the operating liquid container interior is below 25 the maximum pressure; and the overpressure protection valve is transferred into its open position when the internal pressure in the operating liquid container interior is above the maximum pressure (See paragraph 41).
Regarding claim 11, Fukui further discloses the operating liquid container system  has a negative pressure protection valve (48) that is arranged in the vent line or between the operating liquid container interior and the vent line, the negative pressure protection valve is movable between an open position, in which gas exchange is allowed by the negative pressure protection valve, and a closed position, in which gas exchange is prevented by the negative pressure protection valve, the negative pressure protection valve  is in its closed position when the internal pressure in the operating liquid container interior is above the minimum pressure, and the negative pressure 
Regarding claim 12, Fukui further discloses the operating liquid container system has a 20 filler tube (35) that leads into the operating liquid container interior (11), and a refueling vent line (20) that is fluidically connected to the operating liquid container interior and the filler tube;25 , the electrically actuable vent valve is configured as a service and/or refueling vent valve with a service venting inlet connection, a service venting outlet connection, a refueling venting inlet connection and a 30 refueling venting outlet connection, the service venting inlet connection and the refueling venting inlet connection are each fluidically connected to the operating liquid container interior , the service venting outlet 35 connection is fluidically connected to the atmosphere, and the refueling venting outlet connection is fluidically connected to the filler tube; the service and/or refueling vent valve (62) is electrically actuable between a venting position, a refueling position and a closed position; in the venting position, the operating liquid 5 container interior is fluidically connected to the atmosphere and to the filler tube by means of the service and/or refueling vent valve; in the refueling position, the operating liquid container interior is fluidically separated 10 from the atmosphere by means of the service and/or refueling vent valve and fluidically connected to the filler tube by means of the service and/or refueling vent valve, and in the closed position, the operating liquid 15 container interior is fluidically separated from the atmosphere and the filler tube by means of the service and/or refueling vent valve (apparent from figure 1).
Response to Arguments
Applicant's arguments filed 14 December 2020 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
Fukui discloses that in paragraph 52 (the examiner incidentally referred to paragraph 51 in a typographical error) that the pressure is kept in a range between upper and lower limits and relative to atmospheric pressure.  Thus Fukui reasonably suggests that atmospheric pressure is a relevant consideration.  Further, the use of various types of pressure readings are well understood to a person skilled in the art based on their engineering education and background.  Thus measuring atmospheric pressure and determining the difference between that pressure and the pressure in the tank or alternatively measuring the actual gauge pressure arrive at the same data, presented only in a slightly different manner.  Therefore the conclusion drawn is not taken from Applicant’s disclosure, but the knowledge of a person skilled in the art based on the relevant teachings of the prior art.  In fact, this was clearly made since the examiner relied on substituting known equivalents in presenting the reasons for obviousness.  In addition, Applicant is not aided by his original claims which presented 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623.  The examiner can normally be reached on Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY L BACON/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747